Guy, J.
Action upon a policy of tourist’s floater insurance for the loss of a fur coat by theft, pilferage or larceny, at Miami, Fla.
Answer; denial; that the policy did not cover theft, pilferage or larceny while in or on an automobile; negligence of plaintiff, and fraudulent claim.
Defendant insured plaintiff under a tourist’s floater policy upon her personal effects to an amount not exceeding $2,500, under a policy which states:
“ This Policy does not insure:
“ (4) Against loss by theft, pilferage or larceny of robes, coats, hats, caps, gloves, leggins, boots, goggles, chauffeur’s livery or automobile accessories, while in or on an automobile, or while in any garage or in any other building used for the housing of automobiles, except while in the custody of a common carrier under check or receipt.”
The verdict establishes that the fur coat was stolen from the locked compartment at the back of plaintiff’s automobile while the automobile was standing in the street at Miami, Fla., without any neglect or fault on plaintiff’s part; also that plaintiff’s proof of claim was just and fair.
The provision exempting the insurance company from losses of robes or coats by theft while in or on an automobile applies to any robes or coats stolen while in an automobile that is not at the time of the theft in the custody of a common carrier. It does not, as the trial judge assumed, apply only to automobile robes or coats. The motion to dismiss the complaint should have been granted.
Judgment reversed, with thirty dollars costs, and complaint dismissed, with costs, and appeals from orders dismissed.
Wagner and Wasservogel, JJ., concur.
Judgment reversed.